DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-4,7-12,16-18,21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior does not teach or suggest the combination of wherein, inter alia, a vehicle comprising: a first energy storage device; a charging system comprising a first voltage converter, the first voltage converter coupleable to the first energy storage device via a first switching device, the first voltage converter comprising a plurality of half wave modules configured to rectify and boost an AC signal derived from an external charging source; a second energy storage device; and a traction drive system comprising a second voltage converter, the second voltage converter coupleable to the second energy storage device via a second switching device; the second switching device being configured to selectively decouple the second voltage converter from the second energy storage device during a period when the first energy storage device is coupled to the first voltage converter via the first switching device to be charged from the external charging source; and the second switching device being configured to selectively couple the second voltage converter to the second energy storage device during a period when the second energy storage device is to be charged via regenerative braking.
Regarding claims 2—4 and 7-10, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 11, the prior does not teach or suggest the combination of wherein, inter alia, a method for charging a vehicle, the vehicle including a first voltage converter coupleable to a first energy storage device via a first switching device and a second voltage converter coupleable to a second energy storage device via a second switching device, the method comprising: rectifying and boosting via the 
Regarding claims 12, and 16-17, the claims are dependent upon claim 11 and are therefore allowable.
Regarding claim 18, the prior art does not teach or suggest the combination of wherein, inter alia, a vehicle comprising: a first energy storage device; a first voltage converter coupleable to the first energy storage device via a first switching device, the first voltage converter configured to rectify and boost an AC signal derived from an external charging source; a second energy storage device; and a second voltage converter coupleable to the second energy storage device via a second switching device; the second switching device being configured to selectively decouple the second voltage converter from the second energy storage device during a period when the first energy storage device is coupled to the first voltage converter via the first switching device to be charged from the external charging source; and the second switching device being configured to selectively couple the second voltage converter to the second energy storage device during a period when the second energy storage device is to be charged via regenerative braking.
Regarding claims 21-26, the claims are dependent upon claim 18 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 01/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,377,259 has been reviewed and is accepted.  The terminal disclaimer has been recorded.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859